PER CURIAM.
The order of the deputy commissioner finding the claimant, a police officer employed by the City of Coral Gables, was within the course and scope of his employment when he sustained certain injuries resulting from an accident while en route from his home to his place of employment is reversed. The accident occurred in an unincorporated area of Dade County, Florida, outside the limits of the City of Coral Gables. Accordingly, his injuries did not arise out of and in the course of his employment. See City of Miami Beach v. Valeriani, 137 So.2d 226 (Fla.1962).
REVERSED.
ERVIN, LARRY G. SMITH and SHIVERS, JJ., concur.